EXAMINER'S AMENDMENT
  	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Devin Miller, Registration No. 70,441 on 05/03/2022.

 	The claims have been amended as follows:

1. (Currently Amended) A method, comprising:
displaying, by a display, a first augmented reality object within an augmented reality interface to a user at a first distance from the user;
displaying, by the display, a second augmented reality object within the augmented reality interface to the user at a second distance from the user greater than the first distance;
receiving, by a sensor, an input from a manipulator interacting with the augmented reality interface;
defining a plane at a center of mass of the user;
determining, by a processing device, a visual obstructivity level of the first augmented reality object relative to the second augmented reality object based on the plane at the center of mass of the user; and
reducing, by the processing device, the visual obstructivity level of the first augmented reality object relative to the augmented reality object relative to the second augmented reality object impacts a view of the user and/or interaction with the second augmented reality object.

2. (Previously Presented) The method of claim 1, wherein the method further comprises:
establishing, by the processing device, an exception factor; and
displaying, by the display, the first augmented reality object as originally displayed according to the exception factor.

3. (Previously Presented) The method of claim 2, wherein the exception factor comprises a disposition of a second manipulator.

4. (Previously Presented) The method of claim 2, wherein the exception factor comprises a user input to override the reduction of the visual obstructivity level.

5. (Previously Presented) The method of claim 4, wherein the user input comprises at least one of a manipulator attitude, a hand posture, a hand gesture, an eye posture, an eye gesture, or a voice command.

6. (Previously Presented) The method of claim 1, further comprising determining whether the first augmented reality object is within a line of sight of the user.

7. (Previously Presented) The method of claim 1, wherein the manipulator is at least one of a body part of the user, or an augmented reality object visible on the augmented reality interface.

8. (Previously Presented) The method of claim 1, wherein the augmented reality interface is configured to receive input from the user via the manipulator.

9. (Previously Presented) The method of claim 1, wherein the manipulator comprises at least one of:
a hand of the user;
a cursor;
an augmented reality tool;
a fingertip of the user; or
a tip of a physical stylus held by the user.

10. (Previously Presented) The method of claim 1, wherein at least one of the first distance and the second distance comprises a distance range of at least one of a linear distance or an absolute distance.

11. (Canceled)

12. (Previously Presented) The method of claim 1, wherein reducing the visual obstructivity level comprises at least one of:
decreasing an opacity of the first augmented reality object;
replacing the first augmented reality object with an outline of the first augmented reality object;
de-resolving the first augmented reality object;
deleting the first augmented reality object;
decreasing a size of the first augmented reality object; or
changing a position of the first augmented reality object.

13. (Previously Presented) An apparatus, comprising:
a display to display an augmented reality object within an augmented reality interface to a user;
a sensor to receive an input from a manipulator interacting with the augmented reality interface; and
a processor in communication with the sensor and the display, wherein the processor is to:
define a vertical plane extending through a center of mass of the user;
determine a first linear plane-to-point distance between the vertical plane and the manipulator;
determine a second linear plane-to-point distance between the vertical plane and the augmented reality object;
determine a relative difference between the first linear plane-to-point distance and the second linear plane-to-point distance;
determine a reduced obstructivity level for the augmented reality object; and
display, via the display, the augmented reality object at the determined reduced obstructivity level when the relative difference is below a threshold distance.

14. (Previously Presented) The apparatus of claim 13, wherein the sensor comprises at least one of an imager, a stereo pair of imagers, a depth sensor, a structured light sensor, or a time of flight sensor.

15. (Previously Presented) The apparatus of claim 13, wherein the display is configured to allow for direct viewing of a surroundings of the user or to replicate the surroundings of the user in the display.

16. (Previously Presented) The apparatus of claim 13, wherein at least a portion of the apparatus is wearable by the user.

17. (Currently Amended) An apparatus, comprising:
a display to:
display a first augmented reality object within an augmented reality interface to a user at a first distance from the user; and
display a second augmented reality object within the augmented reality interface to the user at a second distance from the user;
a sensor to receive an input from a manipulator that interacts with the augmented reality interface; and
a processing device to:
define a plane at a center of mass of the user;
define a first distance range of space as an area between the plane at the center of mass of the user and a first point in space at a threshold distance from the plane at the center of mass of the user;
define a second distance range of space as an area between the first point in space and a second point in space at a threshold distance from the first point in space;
define a third distance range of space as an area between the second point in space and a third point in space at a threshold distance from the second point in space, wherein:
the first distance range is closer to the user than the second distance range and the third distance range; and
the second distance range is closer to the user than the third distance range;
the first augmented reality object is located within the second distance range; and
the second augmented reality object is located within the third distance range;
determine whether the first augmented reality object and the manipulator are both located in the second distance range or the second augmented reality object and the manipulator are both located in the third distance range, wherein:
the first augmented reality object and the manipulator being located in the second distance range indicates that the user intends to interact with the first augmented reality object; and
the second augmented reality object and manipulator being located in the third distance range indicates that the user intends to interact with the second augmented reality object;
in response to the first augmented reality object and the manipulator being located in the second distance range, continuing to display the first augmented reality object at its original visual obstructivity level and the second augmented reality object at its original visual obstructivity level; and 
in response to the second augmented reality object and the manipulator being located within the third distance range, reducing the visual obstructivity level of the first augmented reality object relative to the user to allow the user to interact with the second augmented reality object without the first augmented reality object obstructing the user’s interaction with the second augmented reality object.


18. (Previously Presented) The apparatus of claim 17, wherein the display is further to display a third augmented reality object in response to the reduction in the visual obstructivity level of the first augmented reality object.

19. (Previously Presented) The apparatus of claim 17, wherein the reduction in the visual obstructivity level of the first augmented reality object varies in magnitude over time to produce a fade out and/or fade in effect.

20. (Previously Presented) The apparatus of claim 17, wherein the reducing the visual obstructivity level of the first augmented reality object comprises removing the first augmented reality object from a field of view of the user.

21. (Previously Presented) The apparatus of claim 17, wherein the reducing the visual obstructivity level of the first augmented reality object comprises de-resolving the first augmented reality object.

	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 13 and 17 as a whole.  
 	At best the prior arts of record, specifically, Cardoso (US 2002/0122038) teaches determining occlusion in an augmented reality system, such that one augmented reality object may block another based on relative distances e.g., see Cardoso col. 3, lines 7-48; col. 8, lines 35-52; col. 12, lines 40-67.  Cowperthewaite (US 2002/0122038) teaches that when a user selects an object in an augmented reality environment, if there are other objects in front of it that are blocking line of sight, the obstructivity of those may be reduced e.g., see Cowperthwaite Fig. 30, [0201].  Perez (US 2013/0293468) teaches a user navigating an augmented reality space with multiple possible virtual objects; a user can select an object using their hand by touching the object e.g., see Perez Fig. 21, [0149, 0145].  New reference Ryu (US 2014/0098088) teaches that in an augmented reality environment, when measuring distances from a user to virtual objects to determine whether occlusion is taking place, the system can measure starting from the position of the user’s eyes e.g., see Ryu [0066, 0068].  Hildreth (US 2009/0027337) teaches, in a system for detecting and tracking user gesture-based commands, identifying the position of the user using their center of mass e.g., see Hildreth [0078].  New reference Wantland (US 2014/0282220) teaches applying occlusion techniques to displayed virtual objects; planes can be used as reference points e.g., attached to the virtual object e.g., see Wantland [0016, 0018].  

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 13 and 17 as a whole.

 	Thus, independent claims 1, 13 and 17 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143